Dissenting Opinion by
Mr. Justice Bell:
When a suit against an insurance company is brought for serious personal injuries or death and the *546jury returns a verdict for the insurance company, it is as unusual as the case of a man biting a dog. In spite of the natural sympathy which every Judge has for a bereaved family, neither the lower Court nor the trial Judge who saw and heard the witnesses felt that the jury’s verdict was capricious or unjust. No testimony or facts are given by the majority opinion and I find none to show that the Court below clearly abused its discretion* in refusing to grant a new trial.
For these reasons I would affirm the judgment,

 This is the test: See Wargo v. Pittsburgh Railways Co., 376 Pa. 168, 175, 101 A. 2d 638.